Case: 21-30452     Document: 00516342208          Page: 1    Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 21-30452                          June 2, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cornell Pendleton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:16-CR-41-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cornell Pendleton, federal prisoner #36683-034, appeals the district
   court’s denial of his second 18 U.S.C. § 3582(c)(1)(A)(i) motion for
   compassionate release. The district court determined, contrary to
   Pendelton’s assertion, that United States v. Shkambi, 993 F.3d 388 (5th Cir.
   2021) had no bearing on the denial of Pendleton’s initial motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30452      Document: 00516342208           Page: 2     Date Filed: 06/02/2022




                                     No. 21-30452


   compassionate release. The district court further held that Pendleton failed
   to show extraordinary and compelling reasons warranting relief. See
   § 3582(c)(1)(A)(i).
          Pendleton makes two arguments on appeal:
          First, Pendleton contends the district court abused its discretion when
   it failed to consider the 18 U.S.C. § 3553(a) factors in denying his motion for
   compassionate release. We disagree. See United States v. Thompson, 984 F.3d
   431, 433 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021). Because the district
   court determined that Pendleton failed to properly identify extraordinary and
   compelling reasons justifying relief, there was no need to analyze the
   § 3553(a) factors. See id. at 433-35.
          Second, Pendleton says the district court erroneously discounted
   evidence supporting his assertion of extraordinary and compelling
   circumstances. We do not consider this argument, though, as Pendleton
   presented it for the first time in his reply brief. See United States v. Peterson,
   977 F.3d 381, 394 n.5 (5th Cir. 2020).
          The district court’s denial of Pendleton’s second motion for
   compassionate release is AFFIRMED. Pendleton’s motion to expedite is
   DENIED.




                                            2